Exhibit 99.1 FOR IMMEDIATE RELEASE GYRODYNE COMPANY OF AMERICA, INC. ANNOUNCES FINAL RESULTS OF RIGHTS OFFERING; RECEIVES $6,116, ST. JAMES, NY – June 26, 2015 – Gyrodyne Company of America, Inc. (NASDAQ: GYRO) (“Gyrodyne”), a self-managed and self-administered real estate investment trust, today announced the final results of its rights offering. Gyrodyne received confirmation from Computershare Trust Company, N.A., Gyrodyne’s subscription agent, of the previously announced preliminary results that a total of 7,044,894 shares were subscribed for in the rights offering, consisting of 1,009,376 shares under the basic subscription privilege and 6,035,518 shares under the oversubscription privilege. Based on the maximum 2,224,020 shares that were issuable in the rights offering, 1,214,644 shares were allocated to shareholders who properly exercised their oversubscription privilege, pro rata in proportion to the aggregate number of shares subscribed for under the over-subscription privilege, or 20.12499% of each oversubscriber’s requested shares. Gyrodyne expects Computershare to begin distributing the shares and refund checks for unfulfilled oversubscriptions to shareholders today.As a result of the rights offering, Gyrodyne’s common stock will increase by 2,224,020 shares to 3,706,700.Gyrodyne has received the maximum $6,116,055 sales proceeds from the rights offering, and estimates the net proceeds to be approximately $5,606,000. * * * CONTACT Frederick C. Braun III
